                                                                             FILED
                 IN THE UNITED STATES DISTRICT COURT                         D~C 04      2018
                     FOR THE DISTRICT OF MONTANA
                                                                             Clerk, U.S Courts
                           BILLINGS DIVISION                                 District Of Montana
                                                                              Missoula Division


 UNITED STATES OF AMERICA,
                                                     CR 18-86-BLG-DLC
                      Plaintiff,

        vs.                                          ORDER

 JEREMY ROEHR,

                       Defendant.

      The previously scheduled dates were vacated in this matter pending decision

on Defendant Jeremy Roehr's motion to suppress.

      IT IS ORDERED that the parties shall abide by the following schedule.

Trial is reset for January 7, 2019 at 9:00 a.m. at the James F. Battin Courthouse in

Billings, Montana. The plea agreement deadline is reset for December 27, 2018.

The JERS deadline is reset for December 31, 2018. Jury instructions and trial

briefs are due on or before January 2, 2019. The Court's scheduling order of July

18, 2018 (Doc. 15) remains in full force and effect in all other respects.

      DATED    this~day of December,


                                        Dana L. Christensen, Chief Judge
                                        United States District Court


                                          1
